Securities Act File No.333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on July 17, 2015 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of Common Stock, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/PROXY STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Voting Information; Exhibit A:Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information about the Acquiring Fund and the Fund; Voting Information; Exhibit B:Description of the Acquiring Company's Board Members Item 6. Information About the Fund Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information about the Acquiring Fund and the Fund; Voting Information Item 7. Voting Information Notice of Special Meeting of Shareholders; Proxy Statement Cover Page; Voting Information Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Page Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of General Treasury Prime Money Market Fund, a series of the Registrant, dated July 1, 2014, as revised or amended September 1, 2014, February 27, 2015, April 1, 2015, May 1, 2015, May 8, 2015, June 5, 2015 and June 9, 2015(1) Item 13. Additional Information About the Fund Being Acquired Statement of Additional Information of Dreyfus 100% U.S. Treasury Money Market Fund, dated July 1, 2014, as revised or amended, October 1, 2014, November 26, 2014, January 1, 2015, February 27, 2015, March 30, 2015 and May 1, 2015(2) Item 14. Financial Statements Annual Report of General Treasury Prime Money Market Fund, a series of the Registrant, dated November 30, 2014(3); Annual Report of Dreyfus 100% U.S. Treasury Money Market Fund, dated December 31, 2014(4) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to the definitive version of the Statement of Additional Information of General Treasury Prime Money Market Fund, a series of the Registrant, filed pursuant to Rule 497 under the Securities Act, as amended, on June 9, 2015 (File No. 2-77207). Incorporated herein by reference to the definitive version of the Statement of Additional Information of Dreyfus 100% U.S. Treasury Money Market Fund, filed pursuant to Rule 497 under the Securities Act, as amended, on April 30, 2015 (File No. 33-00823). Incorporated herein by reference to the Annual Report of General Treasury Prime Money Market Fund, a series of the Registrant, filed February 3, 2015 (File No. 811-3456). Incorporated herein by reference to the Annual Report of Dreyfus 100% U.S. Treasury Money Market Fund, filed on March 2, 2015 (File No. 811-4430). DREYFUS 100% U.S. TREASURY MONEY MARKET FUND c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: As a shareholder of Dreyfus 100% U.S. Treasury Money Market Fund (the "Fund"), you are being asked to vote on an Agreement and Plan of Reorganization to allow the Fund to transfer all of its assets in a tax-free reorganization to General Treasury Prime Money Market Fund (the "Acquiring Fund"), in exchange solely for Dreyfus Class shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.The Acquiring Fund, like the Fund, is a money market fund that seeks to maintain a stable share price of $1.00.The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Fund and the Acquiring Fund. As part of a broader set of changes being proposed by Dreyfus for its current money market fund offerings, management of Dreyfus recommended to the Fund's Board of Trustees that the Fund be consolidated with the Acquiring Fund.If the Agreement and Plan of Reorganization is approved and consummated for the Fund, you would no longer be a shareholder of the Fund, but would become a shareholder of the Acquiring Fund, receiving Dreyfus Class shares of the Acquiring Fund for your Fund shares.Management believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger combined fund that has the same investment objective and substantially similar investment management policies as the Fund.The Acquiring Fund has a comparable performance record to that of the Fund and, with respect to the Acquiring Fund's Dreyfus Class shares, is expected to have a slightly lower total annual expense ratio than the Fund.Management also believes that the reorganization should enable Fund shareholders to benefit from more efficient portfolio management and will eliminate the duplication of resources and costs associated with servicing the funds as separate entities. After careful review, the Fund's Board of Trustees has unanimously approved the proposed reorganization of the Fund.The Fund's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger combined fund that has a comparable performance record to that of the Fund and, with respect to the Acquiring Fund's Dreyfus Class shares, is expected to have a slightly lower total annual expense ratio than the Fund.In approving the reorganization, the Fund's Board of Trustees determined that the reorganization is in the best interests of the Fund and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization.The Fund's Board of Trustees recommends that you read the enclosed materials carefully and then vote FOR the proposal. The Securities and Exchange Commission (the "SEC") has adopted amendments to the rules governing money market funds that will change the way certain money market funds operate.The new structural changes, however, will not materially affect government money market funds, including U.S. Treasury money market funds like the Acquiring Fund and the Fund.Accordingly, management currently anticipates that the Acquiring Fund will continue to seek to maintain a stable $1.00 price per share following the effective date of the new SEC rules in October 2016. Your vote is extremely important, no matter how large or small your Fund holdings. To vote, you may use any of the following methods: · By Mail.Please complete, date and sign the enclosed proxy card and mail it in the enclosed, postage-paid envelope. · By Internet.Have your proxy card available.Go to the website listed on the proxy card.Enter your control number from your proxy card.Follow the instructions on the website. · By Telephone.Have your proxy card available.Call the toll-free number listed on the proxy card.Enter your control number from your proxy card.Follow the recorded instructions. · In Person.Any shareholder who attends the meeting in person may vote by ballot at the meeting. Further information about the proposed reorganization is contained in the enclosed materials, which you should review carefully before you vote.If you have any questions after considering the enclosed materials, please call 1-800-DREYFUS. Sincerely, Bradley J. Skapyak President Dreyfus 100% U.S. Treasury Money Market Fund July 17, 2015 TRANSFER OF THE ASSETS OF DREYFUS 100% U.S. TREASURY MONEY MARKET FUND TO AND IN EXCHANGE FOR DREYFUS CLASS SHARES OF GENERAL TREASURY PRIME MONEY MARKET FUND QUESTIONS AND ANSWERS The enclosed materials include a Prospectus/Proxy Statement containing information you need to make an informed decision about the proposed reorganization.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the proposed reorganization. WHAT WILL HAPPEN TO MY DREYFUS 100% U.S. TREASURY MONEY MARKET FUND INVESTMENT IF THE PROPOSED REORGANIZATION OCCURS? You will become a shareholder of General Treasury Prime Money Market Fund (the "Acquiring Fund"), a series of General Government Securities Money Market Funds, Inc. (the "Acquiring Company"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about December 4, 2015 (the "Closing Date"), and will no longer be a shareholder of Dreyfus 100% U.S. Treasury Money Market Fund (the "Fund").You will receive Dreyfus Class shares of the Acquiring Fund with a value equal to the value of your investment in the Fund as of the Closing Date.The Fund will then cease operations and dissolve under Massachusetts law.Dreyfus Class shares of the Acquiring Fund are new and have been authorized by the Acquiring Company's Board to be issued to Fund shareholders in connection with the reorganization. WHAT ARE THE BENEFITS OF THE PROPOSED REORGANIZATION FOR ME? The Fund's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a substantially larger combined fund that also is managed by Dreyfus.By combining the Fund with the Acquiring Fund, which has substantially more assets than the Fund, Fund shareholders should benefit from more efficient portfolio management.As of February 28, 2015, the Acquiring Fund had approximately $2.5 billion in net assets and the Fund had approximately $508 million in net assets.In addition, the Acquiring Fund has a comparable performance record to that of the Fund and, with respect to the Acquiring Fund's Dreyfus Class shares, is expected to have a slightly lower total annual expense ratio than the Fund.Past performance information is not available for Dreyfus Class shares of the Acquiring Fund, which are new and have been authorized by the Acquiring Company's Board to be issued to Fund shareholders in connection with the proposed reorganization.By combining the Fund with the Acquiring Fund, which has more assets than the Fund, Fund shareholders should benefit from the spreading of fixed costs across a larger asset base, which may result in a reduction of shareholder expenses.Dreyfus also should be able to more efficiently manage the larger combined fund's portfolio through various measures, including trade orders and executions.The potential benefits of the reorganization are described in greater detail in the enclosed Prospectus/Proxy Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and the Fund have the same investment objective and substantially similar investment management policies.The Acquiring Fund and the Fund each seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.As money market funds, the Acquiring Fund and the Fund are each subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended (the "1940 Act"), to help them maintain a $1.00 share price.The investment policies, practices and limitations (and the related risks) of the Acquiring Fund and the Fund are substantially similar.To pursue its goal, the Fund invests only in U.S. Treasury securities.To pursue its goal, currently the Acquiring Fund normally invests substantially all of its net assets in U.S. Treasury securities, but as of September 1, 2015, the Acquiring Fund also will normally invest only in U.S. Treasury securities. Dreyfus is the investment adviser to the Acquiring Fund and the Fund and provides day-to-day management of the Acquiring Fund's and the Fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Acquiring Fund and the Fund.For additional information regarding the Acquiring Fund and the Fund, please refer to the enclosed Prospectus/Proxy Statement. CAN YOU SUMMARIZE THE REGULATORY CHANGES AFFECTING THE FUNDS AND WHAT DREYFUS IS PROPOSING TO DO WITH ITS MONEY MARKET FUND LINE-UP? Last July, the Securities and Exchange Commission (the "SEC") issued new rules for money market funds, including the Fund and the Acquiring Fund.When implemented, these rules will create new definitions for government funds and retail funds, and also require institutional prime (general purpose) and institutional municipal money market mutual funds to price and transact at a "floating" net asset value per share.During periods of extraordinary market stress, the new rules also permit a prime or a municipal money market fund to charge its shareholders liquidity fees which are payable to the fund upon redemption, and to provide for redemption gates that temporarily would halt all withdrawals.The new structural changes, however, will not materially affect government money market funds, including U.S. Treasury money market funds like the Acquiring Fund and the Fund. Since last July, management of Dreyfus has conducted an ongoing review of the SEC's new rules, the investment needs and preferences of fund shareholders and Dreyfus' current money market fund offerings.As a result of that review and in light of the changing regulatory landscape, Dreyfus is seeking to align its fund offerings with shareholders' needs and preferences through a broad series of changes, including plans to amend the investment management policies of certain Dreyfus-managed money market funds and proposals to convert several Dreyfus-managed prime money market funds to government money market funds.Additionally, Dreyfus is proposing to consolidate several funds, including the Fund and the Acquiring Fund, that have similar investment strategies.Dreyfus believes that the proposed reorganization of the Fund, along with the other changes summarized above, will simplify and streamline its money market fund offerings and make it easier for shareholders to select a fund or class that meets their needs. WILL THE ACQUIRING FUND CONTINUE TO SEEK TO MAINTAIN A STABLE NET ASSET VALUE AFTER IMPLEMENTATION OF THE REGULATORY CHANGES? Yes.Management currently anticipates that the Acquiring Fund will continue to seek to maintain a stable $1.00 price per share following the effective date of the new SEC rules. WHAT ARE THE TAX CONSEQUENCES OF THE PROPOSED REORGANIZATION? The reorganization will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of the reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF THE FUND? Yes.The Acquiring Fund will offer you the same shareholder privileges, such as the Fund Exchanges service, Dreyfus Auto-Exchange Privilege, Dreyfus TeleTransfer, Dreyfus-Automatic Asset BuilderÒ, Dreyfus Payroll Savings Plan, Dreyfus Government Direct Deposit Privilege, Dreyfus Dividend Options, Automatic Withdrawal Plan or Dreyfus ExpressÒ, that you currently have as a shareholder of the Fund.In addition, you also will have the ability to write redemption checks against your Acquiring Fund account through the Checkwriting Privilege. WILL THE PROPOSED REORGANIZATION RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER TOTAL FUND EXPENSES? No.Under its respective agreement with Dreyfus, each fund has agreed to pay Dreyfus a management fee at the annual rate of 0.50% of the value of its average daily net assets.In addition, it currently is anticipated that Dreyfus Class shares of the Acquiring Fund will have a slightly lower total annual expense ratio than the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund), based on expenses of the funds as of each fund's most recent fiscal year end, and the estimated expenses for the Acquiring Fund's Dreyfus Class shares if the reorganization is consummated. WHO WILL PAY THE EXPENSES OF THE PROPOSED REORGANIZATION? Dreyfus, and not the Fund or the Acquiring Fund, will pay the expenses directly related to the reorganization whether or not the reorganization is consummated. HOW DOES THE FUND'S BOARD OF TRUSTEES RECOMMEND I VOTE? As part of the broader set of changes being proposed by Dreyfus for its current money market fund offerings described above, management of Dreyfus recommended to the Fund's Board that the Fund be consolidated with the Acquiring Fund.After considering the terms and conditions of the reorganization, theinvestment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Fund's Board believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization.In reaching this conclusion, the Fund's Board determined that reorganizing the Fund into the Acquiring Fund, which also is managed by Dreyfus and has the same investment objective and substantially similar investment management policies as those of the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue the same investment goals in a substantially larger combined fund that has a comparable performance record to that of the Fund and, with respect to the Acquiring Fund's Dreyfus Class shares, is expected to have a slightly lower total annual expense ratio than the Fund.By combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from more efficient portfolio management.Therefore, the Fund's Board recommends that you vote FOR the reorganization. HOW CAN I VOTE MY SHARES? You can vote in any one of the following ways: · By mail, with the enclosed proxy card and postage-paid envelope; · By telephone, with a toll-free call to the number listed on your proxy card; · Through the Internet, at the website address listed on your proxy card; or · In person at the meeting. We encourage you to vote through the Internet or by telephone using the number that appears on your proxy card.Whichever voting method you choose, please take the time to read the Prospectus/Proxy Statement before you vote. Please note: if you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal.Thank you in advance for your vote. DREYFUS 100% U.S. TREASURY MONEY MARKET FUND NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders: A Special Meeting of Shareholders of Dreyfus 100% U.S. Treasury Money Market Fund (the "Fund") will be held at the offices of The Dreyfus Corporation, 200 Park Avenue, 7th Floor, New York, New York 10166, on Thursday, October 1, 2015, at 9:30 a.m., for the following purposes: 1. To approve an Agreement and Plan of Reorganization providing for the transfer of all of the assets of the Fund to General Treasury Prime Money Market Fund (the "Acquiring Fund"), in exchange solely for Dreyfus Class shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets and the assumption by the Acquiring Fund of the Fund's stated liabilities (the "Reorganization").Dreyfus Class shares of the Acquiring Fund received by the Fund in the Reorganization will be distributed by the Fund to its shareholders in liquidation of the Fund, after which the Fund will cease operations and will be dissolved under Massachusetts law; and 2. To transact such other business as may properly come before the meeting, or any adjournment(s) thereof. Shareholders of record at the close of business on July 17, 2015 will be entitled to receive notice of and to vote at the meeting. By Order of the Board of Trustees Janette E. Farragher Secretary New York, New York July 17, 2015 WE NEED YOUR PROXY VOTE A SHAREHOLDER MAY THINK HIS OR HER VOTE IS NOT IMPORTANT, BUT IT IS VITAL. BY LAW, THE MEETING OF SHAREHOLDERS WILL HAVE TO BE ADJOURNED WITHOUT CONDUCTING ANY BUSINESS IF LESS THAN A QUORUM OF FUND SHARES ELIGIBLE TO VOTE IS REPRESENTED. IN THAT EVENT, THE FUND WOULD CONTINUE TO SOLICIT VOTES IN AN ATTEMPT TO ACHIEVE A QUORUM. CLEARLY, YOUR VOTE COULD BE CRITICAL TO ENABLE THE FUND TO HOLD THE MEETING AS SCHEDULED, SO PLEASE RETURN YOUR PROXY CARD OR OTHERWISE VOTE PROMPTLY. YOU AND ALL OTHER SHAREHOLDERS WILL BENEFIT FROM YOUR COOPERATION. Transfer of the Assets of DREYFUS 100% U.S. TREASURY MONEY MARKET FUND To and in Exchange for Dreyfus Class Shares of GENERAL TREASURY PRIME MONEY MARKET FUND (A Series of General Government Securities Money Market Funds, Inc.) PROSPECTUS/PROXY STATEMENT [JULY 17], 2015 Special Meeting of Shareholders To Be Held on Thursday, October 1, 2015 This Prospectus/Proxy Statement is being furnished in connection with a solicitation of proxies by the Board of Trustees of Dreyfus 100% Treasury Money Market Fund (the "Fund"), to be used at the Special Meeting of Shareholders (the "Meeting") of the Fund to be held on Thursday, October 1, 2015, at 9:30 a.m., at the offices of The Dreyfus Corporation ("Dreyfus"), 200 Park Avenue, 7th Floor, New York, New York 10166, for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders.Shareholders of record at the close of business on July 17, 2015 are entitled to receive notice of and to vote at the Meeting. It is proposed that the Fund transfer all of its assets to General Treasury Prime Money Market Fund (the "Acquiring Fund"), in exchange solely for Dreyfus Class shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this Prospectus/Proxy Statement (the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Dreyfus Class shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Fund shares, as of the date of the Reorganization. This Prospectus/Proxy Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know before voting on the proposal or investing in the Acquiring Fund. A Statement of Additional Information ("SAI") dated [July 17], 2015, relating to this Prospectus/Proxy Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this Prospectus/Proxy Statement by reference, and other information regarding the Acquiring Fund and the Fund.A copy of the SAI is available without charge by calling 1-800-DREYFUS, or writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shares of the Acquiring Fund and the Fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investing in the Acquiring Fund, as in the Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Acquiring Fund and the Fund are open-end management investment companies known as money market mutual funds.The Acquiring Fund and the Fund have the same investment objective and substantially similar investment management policies.Dreyfus is the investment adviser for the Acquiring Fund and the Fund.The Acquiring Fund is a series of General Government Securities Money Market Funds, Inc. (the "Acquiring Company").A comparison of the Acquiring Fund and the Fund is set forth in this Prospectus/Proxy Statement. The Acquiring Fund's Prospectus dated June 5, 2015 and Annual Report for its fiscal year ended November 30, 2014 (including its audited financial statements for the fiscal year) accompany this Prospectus/Proxy Statement.The Acquiring Fund's Prospectus and the financial statements contained in its Annual Report are incorporated into this Prospectus/Proxy Statement by reference.For a free copy of the Fund's most recent Prospectus or Annual Report for its fiscal year ended December 31, 2014, please call your financial adviser, call 1-800-DREYFUS, visit www.dreyfus.com or write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144. Shareholders are entitled to one vote for each Fund share held and fractional votes for each fractional Fund share held.Fund shares represented by executed and unrevoked proxies will be voted in accordance with the specifications made thereon.If the enclosed proxy card is executed and returned, it nevertheless may be revoked by giving another proxy before the Meeting.To be effective, such revocation must be received before the Meeting.Also, any shareholder who attends the Meeting in person may vote by ballot at the Meeting, thereby canceling any proxy previously given.If you sign and date your proxy card, but do not provide voting instructions, your shares will be voted FOR the proposal. As of May 29, 2015, 491,148,084 Fund shares were issued and outstanding. Proxy materials will be mailed to shareholders of record on or about July 30, 2015. TABLE OF CONTENTS Summary [] Reasons for the Reorganization [] Information about the Reorganization [] Additional Information about the Acquiring Fund and the Fund [] Voting Information [] Financial Statements and Experts [] Other Matters [] Notice To Banks, Broker/Dealers and Voting Trustees and Their Nominees [] Exhibit A:Agreement and Plan of Reorganization A-1 Exhibit B:Description of the Acquiring Company's Board Members B-1 APPROVAL OF AN AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this Prospectus/Proxy Statement, the Acquiring Fund's Prospectus, the Fund's Prospectus and the Agreement and Plan of Reorganization (the "Plan") attached to this Prospectus/Proxy Statement as Exhibit A. Proposed Transaction.The Fund's Board of Trustees, all of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Fund or the Acquiring Fund, has unanimously approved the Plan for the Fund.The Plan provides that, subject to the requisite approval of the Fund's shareholders, on the date of the Reorganization the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Dreyfus Class shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each shareholder will receive a pro rata distribution of the Acquiring Fund's Dreyfus Class shares (or fractions thereof) having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.Thereafter, the Fund will cease operations and will be dissolved under Massachusetts law.Dreyfus Class shares of the Acquiring Fund are new and have been authorized by the Acquiring Company's Board to be issued to Fund shareholders in connection with the Reorganization. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization. The Fund's Board of Trustees has unanimously concluded that the Reorganization is in the best interests of the Fund, and that the interests of the Fund's existing shareholders will not be diluted as a result of the Reorganization.See "Reasons for the Reorganization." Federal Income Tax Consequences.The Reorganization will not be a taxable event for federal income tax purposes.As a condition to the closing of the Reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the Reorganization, which distribution will be taxable to shareholders.See "Information about the Reorganization—Federal Income Tax Consequences," "—Capital Loss Carryforwards" and "—Sale of Portfolio Securities." Comparison of the Acquiring Fund and the Fund.The following discussion is primarily a summary of certain parts of the Acquiring Fund's Prospectus and the Fund's Prospectus.Information contained in this Prospectus/Proxy Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach.The Acquiring Fund and the Fund are money market funds with the same investment objective and substantially similar investment management policies.Each fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. To pursue its goal, the Fund invests only in U.S. Treasury securities.To pursue its goal, currently the Acquiring Fund normally invests substantially all of its net assets in U.S. Treasury securities, but as of September 1, 2015, the Acquiring Fund also will normally invest only in U.S. Treasury securities. As a money market fund, each fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the 1940 Act, which are designed to help money market funds maintain a stable share price of $1.00.The Acquiring Fund, like the Fund, is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days.In addition, each fund is required to hold at least 10% of its assets in cash, U.S. Treasury securities, or securities that can readily be converted into cash within one business day.The maximum weighted average maturity of each fund's portfolio is 60 days and the maximum weighted average life to maturity of each fund's portfolio is 120 days. In response to liquidity needs or unusual market conditions, the Acquiring Fund, like the Fund, may hold all or a significant portion of its total assets in cash for temporary defensive purposes.This may result in a lower current yield and prevent a fund from achieving its investment objective. Each fund is a "diversified" fund, which means that it will not, with respect to 75% of its total assets, invest more than 5% of its assets in the securities of any single issuer nor hold more than 10% of the outstanding voting securities of any single issuer (other than, in each case, securities of other investment companies, and securities issued or guaranteed by the U.S. government, its agencies or instrumentalities). The Fund is a Massachusetts business trust.The Acquiring Fund is a series of the Acquiring Company, which is a corporation organized under the laws of the State of Maryland.See "Certain Organizational Differences Between the Acquiring Fund and the Fund" below. Investment Risks.Because the Acquiring Fund and the Fund are money market funds with the same investment objective and substantially similar investment management policies, the principal risks associated with an investment in the Acquiring Fund and the Fund are substantially similar.An investment in the Acquiring Fund, as well as in the Fund, is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although each fund seeks to preserve the value of a shareholder's investment at $1.00 per share, it is possible to lose money by investing in either fund.Each fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates.Additionally, while each fund has maintained a constant share price since its inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent either fund's share price from falling below $1.00. The following are the principal risks that could reduce the Acquiring Fund's or the Fund's income level and/or share price: · Interest rate risk.This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates.A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar.A low interest rate environment may prevent the Acquiring Fund or the Fund from providing a positive yield or paying fund expenses out of fund assets and could impair the respective fund's ability to maintain a stable net asset value. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value.In such a market, the value of such securities may fall dramatically, potentially impairing a fund's ability to maintain a stable net asset value, even during periods of declining interest rates.Also, during such periods, redemptions by a few large investors in the fund may impair the fund's ability to maintain a stable net asset value and adversely affect remaining fund shareholders. · U.S. Treasury securities risk.A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate.Because U.S. Treasury securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities.In addition, such guarantees do not extend to shares of the Acquiring Fund or the Fund itself. · Regulatory risk.The Securities and Exchange Commission has adopted amendments to the rules governing money market funds that may change the way that the funds, and similar money market funds, operate.Under the amended rules, as of October 14, 2016, the share price of money market funds that will be designated as "institutional prime" or "institutional municipal" type money funds would fluctuate and, as a result, shares of those funds when sold may be worth more or less than their original purchase price.In addition, as of October 14, 2016, all prime and all municipal money market funds become subject to a regime of liquidity fees imposed upon the sale of their shares or the temporary suspension of redemptions, in each case triggered (and subject to board determination) by the percentage of a fund's weekly liquid assets falling below certain minimums as defined in amended Rule 2a-7.The amendments impose additional regulatory and reporting requirements on all money market funds, which generally are expected to be implemented by the funds by April 14, 2016.As a result of the amendments, additional expenses may be incurred by the funds. Fees and Expenses.The Acquiring Fund and the Fund have each agreed to pay Dreyfus a management fee at the annual rate of 0.50% of the value of the respective fund's average daily net assets.In addition, it currently is anticipated that Dreyfus Class shares of the Acquiring Fund will have a slightly lower total annual expense ratio than the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund), based on expenses of the funds as of each fund's most recent fiscal year end, and the estimated expenses for the Acquiring Fund's Dreyfus Class shares if the Reorganization is consummated. The fees and expenses set forth in the table below for the Fund are as of its fiscal year ended December 31, 2014 and for the Acquiring Fund are as of its fiscal year ended November 30, 2014.The "Pro Forma After Reorganization" operating expenses information set forth in the table below is based on the fees and expenses of each fund, as of the fiscal year ends noted above, and the estimated expenses for the Acquiring Fund's Dreyfus Class shares, as adjusted showing the effect of the consummation of the Reorganization.Dreyfus has undertaken to reimburse expenses of the Fund and the Acquiring Fund to maintain current yields at certain levels.As to each fund, such undertaking is voluntary and may be terminated at any time.The total annual fund operating expenses in the table below do not reflect this undertaking for either fund.Neither fund charges any sales loads, redemption fees or exchange fees.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the amount of income available for distribution to shareholders. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Dreyfus 100% U.S. Treasury Money Market Fund General Treasury Prime Money Market Fund Dreyfus Class Shares Pro Forma After Reorganization General Treasury Prime Money Market
